MEMORANDUM OF DECISION.
In June of 1981, the mortgagee, Treasure Isle, Inc., obtained an order of foreclosure and sale pursuant to 14 M.R.S.A. §§ 6321-6325 (1980) against the mortgagors, Raymond and Margaret Mary McCarthy. The McCarthys did not redeem their property and Treasure Isle purchased it at the foreclosure sale for less than the amount due. Treasure Isle subsequently filed a motion entitled “Motion For Execution” accompanied by an affidavit reporting the sale and the disbursement of the proceeds. The McCarthys filed objections to the report and motions for relief from judgment, to vacate the foreclosure sale, and for a stay of the proceedings. On June 11, 1982, the Superior Court, Knox County, denied the McCarthys’ motions and granted Treasure Isle’s motion. The McCarthys filed a notice of appeal.
The parties apparently assume that the court has entered a deficiency judgment against the McCarthys. We do not agree. The docket does not reflect any order that the McCarthys pay to Treasure Isle a specific sum of money or an order for any other affirmative relief. Furthermore, there is no indication in the transcript of the hearing on June 1, 1982, or in the order of June 11, 1982, that the Superior Court ever adjudicated the exact amount of the deficiency owed to Treasure Isle. Due to the absence of an appropriate judgment, we decline to review the issues raised by the parties. We likewise express no opinion upon the propriety of the plaintiff’s “Motion For Execution” as a vehicle for obtaining an adjudication of the amount of a deficiency following a foreclosure sale.
The entry is:
Appeal dismissed.
All concurring.